Title: General Orders, 9 June 1783
From: Washington, George
To: 


                  
                      Monday June 9th 1783
                     Parole Dublin
                     Countersigns Essex—Fishkill
                  
                  For the day tomorrow Major Genl Heath
                  B. Qr Mr 2d Massa. Brigade
                  The Hampshire Troops will give the Guards tomorrow.
                  In consequence of the orders of yesterday, the board whereof B. General Greaton is president will assemble at the Newbuilding tomorrow at 10 o’clock, to decide on the claims of the Candidates for the badge of merit.
               